Citation Nr: 0412418	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  97-07 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral defective 
hearing.



REPRESENTATION

Appellant represented by:	Ronald J. Marzullo, Attorney 
at Law


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from June 1960 to April 1963.

The initial appeal to the Board of Veterans Appeals (the 
Board) was taken from decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
at which time the rating assigned for the veteran's service-
connected respiratory disorder was at 30 percent disabling.  

The Board issued a decision in September 1997.  However, for 
reasons which were fully delineated therein, in November 
1997, the Board issued a decision to vacate the September 
1997 Board decision.  And in a subsequent Board decision in 
December 1997, the case was remanded for due process 
requirements.

The RO subsequently assigned a rating of 60 percent for the 
veteran's service-connected respiratory disability.  However, 
since that is not the maximum available, the issue remained 
as part of the appeal when it was returned to the Board for 
further adjudication.  AB v. Brown, 6 Vet. App. 35 (1993).  

During the course of the current appeal, the veteran has 
raised a number of other issues, some of which are seemingly 
related (but not inextricably so) to the issues herein, i.e., 
tinnitus as it may relate to defective hearing.  However, 
since these issues have not been perfected for appeal and are 
not before the Board at this time, the Board will not address 
their substantive merits.

However, correspondence was received by the Board from the 
veteran's attorney, dated March 18, 2004, but received in 
April 2004.  The Board has reviewed that correspondence in 
detail as it relates to a number of issues.  Based on the 
satisfactory resolutions reached in the decision herein, the 
Board concludes that the letter is pertinent only to the 
extent that it effectively withdraws the issue of entitlement 
to an increased evaluation for bronchitis, for which a 60 
percent rating is now assigned.  Since the pertinent 
requirements for withdrawal of an issue have been fulfilled 
in that regard, the issue is not part of the ongoing 
appellate review.  This treatment of the correspondence in 
this manner clearly is in the best interests of the veteran, 
is in no way detrimental to him, and fully protects all due 
process aspects of the case as well. 



FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the remaining appellate issues.

2.  It is not unreasonable to conclude that the veteran was 
exposed to stressfully, significant combat-compatible 
circumstances while in service while in training in Cuba and 
during the Cuban Missile Crisis.  

3.  Credible evidence and medical opinion sustains that an 
acquired psychiatric disorder, diagnosed as PTSD, is a result 
of his service.

4.  The veteran was exposed to excessive acoustic trauma in 
service.

5.  Current bilateral high frequency sensorineural hearing 
loss may be reasonably considered the result of inservice 
acoustic trauma.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder to include PTSD is 
reasonably the result of service.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5107 (West 1991 & Supp. 2003); 38 C.F.R. §§ 3.102, 
3.303. 3.304(f) (2003).

2.  Bilateral high frequency sensorineural defective hearing 
was incurred in active service.  38 U.S.C.A. §§ 1131, 1154, 
5107 (West 1991 & Supp. 2003); 38 C.F.R. §§ 3.303, 3.304, 
3.385 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

During the course of the current appeal, certain revisions 
have been effectuated with regard to an obligation placed on 
VA for providing assistance in development of evidence, and 
in other areas.  The Board remanded the case, and extensive 
development has been undertaken.  The veteran has indicated 
that he is aware of what is required in the way of evidence.  
In fact, recent correspondence from the veteran's attorney 
would indicate that the veteran is ready and willing to work 
to provide additional collateral documentation, particularly 
of stressors, if that is required.  The Board does not belive 
that is ncessary.  The Board is satisfied that adequate 
development has taken place and there is a sound evidentiary 
basis for resolution of these issues at present without 
detriment to the due process rights of the veteran.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claim's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

Although the veteran is competent to testify as to his 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  However, anyone is 
able to make observations as to what they saw or experienced 
themselves.

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a), 3.304.

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


PTSD
Specific Criteria


Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD was revised during the course of 
this appeal.  See 64 Fed. Reg. 32807-32808 (1999).  Pursuant 
to Karnas v. Derwinski, 1 Vet. App. 308 (1991), where a law 
or regulation changes after the claim has been filed or 
reopened before administrative or judicial review has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  And 
if the evidence otherwise establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).

On June 18, 1999, and retroactive to March 7, 1997, the 
pertinent regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  

In any event, in adjudicating a claim for service connection 
for PTSD, VA is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
[i.e., in Doran, a veteran's service records had been lost 
due to fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen].

Whether a veteran has submitted sufficient corroborative 
evidence of the claim in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, i.e., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

Factual Background and Analysis

Service records are not very helpful with regard to the 
veteran's service other than he was in Cuba for training and 
then returned during the Cuban Missile Crisis.

However, in written communications, the veteran has detailed 
his service experiences in great length.  He had entered 
service as a machine gunner and rocket launcher and was in 
Cuba at the time when diplomatic relations were broken off 
between that country and the U.S., at which time the U.S. 
military's water supply was cut off.  His personal special 
duties included searches where planes crashed, and life 
within developing tension and a prevalence of mines, 
defections, refugees, etc., including the Cuban refugees who 
were later used in the Bay of Pigs invasion attempt.  During 
the training phases, many individuals were blown up or 
maimed, and many committed suicide.  He said that he began to 
use drugs at that time to numb the recollections, and after 
spraying the fence lines, where he was primarily located on 
occasion, he developed his bronchial difficulties which 
eventually permitted him to be removed from that duty and 
ultimately released from service (and for which he has 
service connection and now a 60 percent rating).

The clinical data of record reflects that the veteran has a 
history of drug abuse and has been diagnosed as having an 
underlying personality (antisocial) disorder.  He has been 
incarcerated on more than one occasion primarily for violent 
behavior.  Some recent treatment records are in the file.

When hospitalized for evaluation by VA in May and June 1995, 
the veteran was reportedly homeless and using cocaine and was 
hypomanic.  However, his primary problems and care during 
that time related to his respiratory system.

A private physician, DM, M.D., reported in August 1995, that 
he had known the veteran socially and professionally for 10 
years.  During that time, he had had anxiety related problems 
in addition to exhibiting a very labile personality in social 
circumstances.  Many of the symptoms that Dr. M had observed 
he opined could well be attributed to PTSD, which he 
considered a likely diagnosis.  It was noted that the veteran 
was a complex individual and his physical condition had 
deteriorated along with his emotional state.  

Statements are of record from J.W.C., M.D., starting in early 
1998, relating to his assessment of the veteran's mental 
health.  He had been under his care since 1995.  The 
diagnoses included bipolar disorder, based on mood swings 
while in hospital, and PTSD based on reports of intrusive 
memories and bad dreams related to events occurring during 
his service in the U.S. Marine Corps at Guantanamo, Cuba 
during the early 1960's; symptoms of persistent difficulty 
sleeping at night, patrolling of his property at night, and a 
tendency to react aggressively to minimally threatening 
situations; and cocaine abuse, in remission.  The veteran's 
accounts of his military service were consistent with press 
accounts of record.  Dr. C noted that it was common to find 
substance abuse with PTSD.  He further described current 
symptoms and the impact thereon on the veteran's daily 
living.  Clippings of news accounts are filed in the claims 
file to corroborate the situation in Cuba during the 
veteran's service in that region.

A statement is of record from a service comrade of the 
veteran's who was stationed with him in Cuba in the 1960's.  
When he first arrived, they were stationed as a guard along 
the fencing which enclosed the Gitmo Base.  He described the 
tense situation between Cubans and Americans at that and 
other locations and said that both he and others (like the 
veteran) had experienced residual emotional problems as a 
result of their encounters during that time.

A VA staff psychiatrist, who had provided an earlier 
statement with regard to the claim, issued another statement 
that since that report, the veteran's situation had changed.  
Since then, relevant information regarding his military 
history, psychiatric history and current symptoms had come to 
light.  Specifically, the stressor incidents were noted in 
detail including mining incidents, and burning and crash 
incidents; clean-up details while in Cuba; incursions into 
Cuban territory, etc.  The physician reported that the 
veteran had all the classic symptoms now of PTSD and the 
psychiatrist specifically attributed them to his inservice 
experiences.

In reviewing the overall evidence of record, the Board finds 
that the veteran's communications, including those in which 
he has delineated his Cuban experiences, with corroboration 
from a service comrade, and others familiar with the Cuban 
Missile Crisis, have been both entirely consistent and 
credible.  Although further substantiation has not been 
forthcoming from the service department, that is not 
particularly surprising given the circumstances involved, and 
the documentation now of record is not inconsistent with and 
is, on retrospect, seen by the Board as entirely capable of 
corroborating his assertions in that regard.  

It is pivotal to note that it is upon these entirely credible 
assertions of stressors that VA and other psychiatric 
specialists have diagnosed PTSD and have attributed it to the 
veteran's military service.  While his official service 
documentations may not necessarily place him in "traditional" 
regimented combat structures in peacetime, his Cuban 
experiences on both tours are clearly within those 
parameters.  It is noteworthy that he was documented to have 
served in areas at specific times when such combat-like 
situations often occurred, and that related stressors were 
not only entirely possible but often quite probable and in 
fact, were probably difficult to avoid.  He states that these 
circumstances were of a certain nature which are entirely 
compatible with combat, and those which were not actual 
combat-related, were of significant trauma in his life; this 
is entirely credible.

All in all, the Board is convinced by the credible evidence 
of record that the veteran's service was, in part, consistent 
with combat, and as such, his own offering of stressors must 
be taken at their face value.  

In this case, the Board also finds the veteran's discussions 
in that regard to be entirely plausible; and his service 
records do not negate the allegations he has made with regard 
to locations, stressors, etc.

VA physicians and other private physicians who have known him 
in various capacities, have repeatedly included a diagnosis 
of PTSD.  Those expert examiners including at VA facilities 
where he is undergoing PTSD therapy, who have confirmed the 
presence of PTSD through various testing procedures, have 
indeed attributed his PTSD to his service and the stressors 
he has claimed as a result thereof.

Since all criteria have been fulfilled, accordingly, the 
Board concludes that the veteran's currently diagnosed PTSD 
is reasonably the result of his military service, and service 
connection is in order.  

Bilateral Defective Hearing
Criteria

If a hearing loss is incurred while in service, it will be 
considered a disability for which service connection may be 
granted if the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 26 decibels or greater; 
or the speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.


Factual Background and Analysis

Service medical records show that an audiogram at the time of 
the veteran's induction into service showed 0 decibel losses 
at all tested levels in both ears.  

There were no audiograms undertaken in service or at 
separation.  However, the few available service records do 
confirm that he experienced a blow to the head when his head 
struck a steering wheel in an auto accident while in Cuba.  
He had been on the island, returned to the States and then at 
the time of the Cuban Missile Crisis, returned with the U.S. 
Marine Corps force to the island. 

The veteran's Marine Corps training was in small arms and as 
a machine gunner.  His service experiences clearly placed him 
a position of exposure to acoustic trauma in a variety of 
circumstances including in at least three separate mine 
explosion incidents, first when he was on the island for 
training incidents, and then again when he returned during 
the Crisis; and other exposure in association with the fire 
of a variety of weapons.  

Moreover, at the time of separation, the veteran was 
evaluated by a medical board for his pulmonary problems, a 
report of which is in the file.  He has indicated, and it may 
well be accurate but went unrecorded, that he was evaluated 
at that time for and found to have bilateral high frequency 
hearing loss.

Evidence has been submitted by a former service comrade to 
the effect that they were exposed to particularly heavy 
noises.  Details of those exposures are of record.

On VA examination in 1995 the veteran reported that while in 
Cuba during the Cuban Missile Crisis in the 1960's, he had 
been exposed to noise.  He said that he had had progressive 
hearing loss since service although at the higher 
frequencies.  The audiometric testing showed normal hearing 
at the conversational voice frequencies but bilateral high 
frequency sensorineual defective hearing at 6,000 Hertz and 
above in both ears with speech discrimination scores of 98 
percent on the right and 92 percent on the left.  The 
audiologist opined that this was the result of inservice 
acoustic trauma.  The testing confirmed the findings of 
tinnitus which was thought to be due to the bilateral 
sensorineural hearing loss.  Such findings met the criteria 
for a "hearing loss" for VA purposes under 38 C.F.R. § 3.385.

The Board has reviewed the entire evidence in this case as 
well as the helpful statements provided by a service comrade.  
There is no question but that he was exposed to significant 
acoustic trauma in service during training in the States, 
then in Cuba and again back in Cuba during the Cuban Missile 
Crisis.  He has stated that he first had tinnitus at that 
time, and that he had hearing loss then and that has 
continued to the present.  This is consistent with the 
recollections and experiences of others in the same or 
similar positions at that time.  In that regard, the Board 
finds this to be entirely credible.

The veteran and others have confirmed that he had not been 
exposed to that intensity and type of acoustic trauma since 
service.  And even though the veteran had worked from time to 
time for a railroad, the Board finds the primary exposure 
scenario in service to be quite credible.

His hearing loss is clearly of the type that may be the 
result of acoustic trauma, i.e., high frequency and 
sensorineural in nature.  In that, the Board finds that this 
evidentiary packet is entirely credible.  

Admittedly, the evidence is not entirely unequivocal.  
However, the Board finds that there is am ample basis for 
weighing the relative merits of the arguments on both sides.  
The Board concludes that competent evidence, viewed 
objectively, is at least in relative equipoise on the 
question of whether the veteran's bilateral sensorineural 
hearing loss is linked to military service and/or the 
circumstances of such service.  Struck v. Brown, 9 Vet. App. 
145, 155 (1996); Owens v. Brown, op. cit.  In summary, the 
evidence is entirely adequate to support the medical nexus 
linking the disabilities to service, and service connection 
is warranted.

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The Board had carefully reviewed the evidence in this case in 
association with the pertinent regulations.

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provides that for the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss.)

The veteran has a bilateral hearing loss disability at the 
higher frequencies.  The issue thus before the Board is 
whether the bilateral hearing loss disability is related to 
the veteran's service.  And in association therewith, whether 
the veteran's current tinnitus is due to service, or hearing 
loss, or perhaps alternatively, of a common etiology, i.e., 
noise exposure in service.

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of service 
connection for bilateral hearing loss.  The veteran has 
stated that he was exposed to loud noises while in service 
and the Board finds that his assertions are fully credible in 
that regard and entirely consistent with the documented 
service sites and experiences.

There is also a VA opinion wherein the audiologist stated 
that the veteran's bilateral hearing loss was sensorineural 
in nature, i.e., it was consistent with noise exposure. And 
further, that it is as likely as not that his hearing loss is 
due to noise exposure as stated by this veteran.  This raises 
a reasonable doubt which must be resolved in the veteran's 
favor under 38 C.F.R. § 3.102 (2003); Gilbert, 1 Vet. App. at 
55.  Accordingly, the Board concludes that entitlement to 
service connection for bilateral hearing loss disability is 
warranted.  


ORDER

Service connection for PTSD is granted.

Service connection for bilateral defective hearing is 
granted.


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



